Title: From George Washington to Lieutenant Colonel William Washington, 9 October 1779
From: Washington, George
To: Washington, William


        
          D. Sir
          West point Octr 9. 1779
        
        I have been informed by a Letter from Abraham Ackerman Esquire, at Pumpton, that the Sheriff of Bergen has in his custody a certain John Springer junior. This Man inlisted in Colo. Hazens Regiment in the Spring 1777—presently deserted and engaged with the Enemy. About the last of June or beginning of July he came to me at N. Windsor and said he had come to claim the benefit of a proclamation which I had issued. I accordingly pardonned him and as he affected great contrition & to be much afraid of falling into the Enemy’s hands, I consented to his being employed in the Waggon Masters departmt, and in about Two nights after he began to enlist men out of the Maryland line for the Enemy’s service; and there was every reason to believe occasioned several desertions. He was tried & sentenced in part, to be employed in some department in the Army or Navy where he would not have an Opportunity of deserting again. I am now to request, that you will receive him from the Sheriff of Bergen in consequence of the inclosed order—and that you will forward him to the

Honble the Marine Committee of Philadelphia with the Letter herewith transmitted, under the care of a trusty NonCommissd officer & a Dragoon or Two. If he is not well secured & watched with great vigilance, he will escape. He is capable of great dissimulation and will affect a great deal in order to deceive the Men. I mention these circumstances that You may put them the more on their Guard. I am Dr Sir with great regard &c.
      